Case 2:19-cv-00084-JLB-NPM Document 40 Filed 11/19/20 Page 1 of 2 PageID 3266




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ALAN M. ST. ONGE, o/b/o MICHAEL
NORMAN ST. ONGE (deceased),

             Plaintiff,

v.                                           Case No. 2:19-cv-00084-JLB-NPM

COMMISIONER OF SOCIAL SECURITY,

             Defendant.
                                        /

                                       ORD ER

      The Magistrate Judge filed a Report and Recommendation in this matter on

October 30, 2020, recommending the Commissioner’s decision be remanded under

sentence six of 42 U.S.C. § 405(g) for consideration of medical records regarding

Michael Norman St. Onge’s heart condition dated after December 14, 2018. 1 (Doc.

36.) No objections have been filed. A district judge may accept, reject or modify the

magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1). In the

absence of objections, a district judge is not required to review the factual findings

in the report de novo, but legal conclusions are reviewed de novo even without an

objection. Id.; Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).



      1  To the extent this Court’s prior order (Doc. 37) or the Report and
Recommendation suggested reversal or affirmance was the proper remedy, that is
inaccurate. Under a sentence-six remand, no determination on the merits is made
until after post-remand agency proceedings are completed. See Davis v. Comm'r,
No. 309-cv-818-J-MCR, 2010 WL 750346, at *1 (M.D. Fla. Mar. 4, 2010).
Case 2:19-cv-00084-JLB-NPM Document 40 Filed 11/19/20 Page 2 of 2 PageID 3267




      After an independent review of the record—and noting that no objections

have been filed—the Court agrees with the findings of fact and conclusions of law in

the Report and Recommendation. The Court further notes that any issues

regarding the appointment of the presiding administrative law judge (“ALJ”) under

the Appointments Clause of the U.S. Constitution may potentially be rectified

during the proceedings on remand.

      Accordingly, it is ORDERED:

      1.    The Report and Recommendation (Doc. 36) is ADOPTED.

      2.    This action is REMANDED to the Commissioner, pursuant to sentence

            six of 42 U.S.C. § 405(g), for the Commissioner to conduct a de novo

            hearing before an ALJ. The Clerk is DIRECTED to administratively

            close the case, but the Court shall retain jurisdiction.

      3.    If the outcome of the de novo hearing is not favorable to Plaintiff, he

            may seek judicial review by reinstating this case rather than filing a

            new complaint. If the outcome is fully favorable to Plaintiff, the

            parties shall file a motion to dismiss.

      4.    The Commissioner SHALL provide the Court with status reports every

            three months regarding the remand process.

      ORDERED in Fort Myers, Florida, on November 19, 2020.




                                          2
